THE THIRTEENTH COURT OF APPEALS

                                   13-14-00371-CR


                             Marvin Noel Caballero-Lopez
                                          v.
                                 The State of Texas


                                  On appeal from the
                  221st District Court of Montgomery County, Texas
                     Trial Cause No. 13-02-01693 CR (Count 2)


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be AFFIRMED. The Court

orders the judgment of the trial court AFFIRMED.

      We further order this decision certified below for observance.

September 17, 2015.